Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 7,1999 (People v Abrew, 262 AD2d 417, affd 95 NY2d 806); affirming a judgment of the Supreme Court, Queens County, rendered October 23, 1997, and a resentence of the same court imposed March 17, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, P. J., Ritter, Goldstein and Schmidt, JJ., concur.